DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
1.	Claims 1-22 remain pending.

Information Disclosure Statement
2. 	The information disclosure statement (IDS) submitted on April 5, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



4.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  


            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-9 are directed to a system, and claims 10-22 are directed a method including at least one step.  Accordingly, the claims fall within the four statutory categories of inventions (machine and process) and will be further analyzed under step 2 of the Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.


to provide representations of chemical compounds of foods consumed or to be consumed by the individual;
to filter the representations of the chemical compounds of the foods consumed or to be consumed by the individual based on genetic or metabolic information of the individual, resulting in representations of personalized filtered chemical compounds, and
to associate a representation of a disease with representations of the personalized filtered chemical compounds based on a disease module for the disease, the disease module including a digital model of the disease; and
wherein the links are selected and weighted based on the foods consumed or to be consumed by the individual, the genetic information of the individual, the metabolic information of the individual, or a combination thereof.

The above-recited limitations set forth an arrangement where data is received to determine an association between foods and diseases for an individual.  This arrangement amounts to both an observation (receiving data) and an evaluation (comparing and analyzing data and determining).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to determining an association between foods and diseases for an individual.  This arrangement 

The independent claims do recite additional limitations:  
	A digital representation
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 

[0041]	A computer network or similar digital processing environment in which the present embodiments may be implemented. Client computer(s)/devices 50 and server computer(s) 60 provide processing, storage, and input/output devices executing application programs and the like. Client computer(s)/devices 50 can also be linked through communications network 70 to other computing devices, including other client devices/processes 50 and server computer(s) 60, Communications network 70 can be part of a remote access network, a global network (e.g., the Internet), cloud computing servers or service, a worldwide collection of computers, Local area or Wide area networks, and gateways that currently use respective protocols (TCP/IP, Bluetooth, etc.) to communicate with one another. Other electronic device/computer network architectures are suitable.	
particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant 
  The independent claims, 10 and 16 and dependent claims 2-9, 11-15, and 17-22, merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  

35 USC § 112(f) or (Pre-AIA ) 6th paragraph

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



7.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
 	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

 	As per claims 1-9, with regard to representative claim 1, having “a layer configured, a layer coupled to a layer by links”, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite “a layer” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. Both the “layer” and “link” have in inherent technical implementation. 
 	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) the above limitations has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
 	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a server and a network as described in the specification at paragraph 41 and a computer readable medium as described in the specification at paragraph 44.
 	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

 	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 2015/0168365, Connor, et al., hereinafter Connor in view of United States Patent Application Publication Number 2010/0070455, Halperin, et al., hereinafter Halperin.  
9.	Regarding claim 1, Connor discloses a machine learning system for determining associations between foods and diseases for an individual, the system comprising:
	a food composition layer configured to provide digital representations of chemical compounds of foods consumed or to be consumed by the individual, (page 15, para. 94, FIGS. 1 through 4 show an example of a device to monitor a person's food consumption comprising a smart watch (with a motion sensor) to detect eating events and a smart spoon (with a built-in chemical composition sensor), and page 45, para. 354, smart spoon 501 has a camera 502 to take plain-light pictures of food. These pictures are then 
	a chemical compounds layer, coupled to the food composition layer by links, configured to filter the digital representations of the chemical compounds of the foods consumed or to be consumed by the individual based on genetic or metabolic information of the individual, resulting in representations of personalized filtered chemical compounds, (page 15, para. 94, FIGS. 1 through 4 show an example of a device to monitor a person's food consumption comprising a smart watch (with a motion sensor) to detect eating events and a smart spoon (with a built-in chemical composition sensor), and pages 30-31, para. 232, measuring a person's consumption of at least one selected type of food, ingredient, or nutrient can be selected from the group consisting of: power from a power source that is internal to the device during regular operation (such as an internal battery, capacitor, energy-storing microchip, or wound coil or spring); power that is obtained, harvested, or transduced from a power source other than the person's body that is external to the device (such as a rechargeable battery, electromagnetic inductance from external source, solar energy, indoor lighting energy, wired connection to an external power source, ambient or localized radiofrequency energy, or ambient thermal energy); and power that is obtained, harvested, or transduced from the person's body (such as kinetic or mechanical energy from body motion, electromagnetic energy from the person's body, blood flow or other internal fluid flow, glucose metabolism, or thermal energy from 
	wherein the links between successive layers are selected and weighted using, at least in part, machine learning based on the foods consumed or to be consumed by the individual, the genetic information of the individual, the metabolic information of the individual, or a combination thereof, (page 1, para. 9, Obesity is a complex disorder with multiple interacting causal factors including genetic factors, environmental factors, and behavioral factors. A person's behavioral factors include the person's caloric intake (the types and quantities of food which the person consumes) and caloric expenditure (the calories that the person burns in regular activities and exercise) and page 15, para. 94, FIGS. 1 through 4 show an example of a device to monitor a person's food consumption comprising a smart watch (with a motion sensor) to detect eating events and a smart spoon (with a built-in chemical composition sensor), and pages 30-31, para. 232, measuring a person's consumption of at least one selected type of 
Connor does not explicitly disclose a disease layer, coupled to the chemical compounds layer by links, configured to associate a representation of a disease with representations of the personalized filtered chemical compounds based on a disease module for the disease, the disease module including a digital model of the disease.
However, Halperin teaches a disease layer, coupled to the chemical compounds layer by links, configured to associate a representation of a disease with representations of the personalized filtered chemical compounds based on a disease module for the disease, the disease module including a digital model of the disease, (pages 30-31, para. 252, As opposed to using the genotype information to estimate disease risk, it is a common practice in clinical settings to use family history to estimate disease risk. Questions arise about the 
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Connor with the teaching of Halperin. As suggested by Halperin, one would have been motivated to include this feature for assessing the association between an individual's genotype and at least one disease or condition by incorporating multiple genetic risk factors, environmental risk factors, (Halperin, Abstract), to modify the system of Connor with the teaching of Halperin. 
10.	Regarding claim 2, Connor discloses the system of claim 1 as described above.  Connor further discloses wherein:
the food composition layer includes a mapping between the foods consumed by the individual and chemical compounds included in the foods, (page 19, para. 131, a device and method for measuring a person's consumption of at least one selected type of food, ingredient, or nutrient can collect data that enables tracking the cumulative amount of a type of food, ingredient, or nutrient which the person consumes during a period of time (such as an hour, day, week, or month) or during a particular eating event);
the chemical compounds layer includes a mapping between the filtered chemical compounds and the genetic or metabolic information of the individual, (page 15, para. 94, FIGS. 1 through 4 show an example of a device to monitor a person's food consumption comprising a smart watch (with a motion sensor) to detect eating events and a smart spoon (with a built-in chemical composition sensor), and pages 30-31, para. 232, measuring a person's 
Connor does not explicitly disclose the disease layer includes a mapping between the genetic or metabolic information of the individual and components of the disease module.  
However, Halperin teaches the disease layer includes a mapping between the genetic or metabolic information of the individual and components of the disease 
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Connor with the teaching of Halperin. As suggested by Halperin, one would have been motivated to include this feature for assessing the association between an individual's genotype and at least one disease or condition by incorporating multiple genetic risk factors, environmental risk factors, (Halperin, Abstract), to modify the system of Connor with the teaching of Halperin. 
11.	Regarding claim 3, Connor discloses the system of claim 1 as described above.  Connor does not explicitly discloses wherein the genetic information of the individual includes a genome of the individual, the metabolic information of the individual includes a metabolome of the individual.
However, Halperin teaches wherein the genetic information of the individual includes a genome of the individual, the metabolic information of the individual includes a metabolome of the individual, (page 5, para. 40, Another data element is genotype information, such as the SNPs or nucleotide sequence of the individual's genome and page 9, para. 70 For example, an individual may have their response to a drug measured, and the information may be used to determine more effective treatments. Measurable information 
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Connor with the teaching of Halperin. As suggested by Halperin, one would have been motivated to include this feature for assessing the association between an individual's genotype and at least one disease or condition by incorporating multiple genetic risk factors, environmental risk factors, (Halperin, Abstract), to modify the system of Connor with the teaching of Halperin. 
12.	Regarding claim 4, Connor discloses the system of claim 1 as described above.  Connor further discloses wherein the links between successive layers and the weights of the links are created or modified through machine learning, (page 32, para. 247, data concerning food consumption can be analyzed to identify and track consumption of selected types and amounts of foods, ingredients, or nutrient consumed using one or more methods selected from the group consisting of: linear regression and/or multivariate linear regression, logistic regression and/or probit analysis, Fourier transformation and/or fast Fourier transform (FFT), linear discriminant analysis, non-linear programming, analysis of variance, chi-squared analysis, cluster analysis, energy balance tracking, factor analysis, principal components analysis, survival analysis, 
13.	Regarding claim 5, Connor discloses the system of claim 1 as described above.  Connor further discloses wherein wherein machine learning uses a neural network trained using patient data, (page 32, para. 247, data concerning food consumption can be analyzed to identify and track consumption of selected types and amounts of foods, ingredients, or nutrient consumed using one or more methods selected from the group consisting of: linear regression and/or multivariate linear regression, logistic regression and/or probit analysis, Fourier transformation and/or fast Fourier transform (FFT), linear discriminant analysis, non-linear programming, analysis of variance, chi-squared analysis, cluster analysis, energy balance tracking, factor analysis, principal components analysis, survival analysis, time series analysis, volumetric modeling, neural network and machine learning).
14.	Regarding claim 6, Connor discloses the system of claim 1 as described above.  Connor further discloses wherein the food composition layer includes a dish layer and an ingredients layer, the ingredients layer being coupled to the dish layer by links, (page 15, para. 85 a data analysis component, wherein this component analyzes pictures of food taken by the imaging member to estimate the types and amounts of foods, ingredients, nutrients, and/or calories that are consumed by the person, and pages 19-20, para. 132, a device and system can sound an alarm or provide other real-time feedback to a person when the cumulative consumed amount of a selected type of food, ingredient, 
15.	Regarding claim 7, Connor discloses the system of claims 1 and 6 as described above.  Connor further discloses wherein the links between the dish layer and the ingredients layer are determined based on known recipes for foods in the dish layer, (page 15, para. 85 a data analysis component, wherein this component analyzes pictures of food taken by the imaging member to estimate the types and amounts of foods, ingredients, nutrients, and/or calories that are consumed by the person, and pages 19-20, para. 132, a device and system can sound an alarm or provide other real-time feedback to a person when the cumulative consumed amount of a selected type of food, ingredient, or nutrient exceeds an allowable amount (in total, per meal, or per unit of time)).
16.	Regarding claim 8, Connor discloses the system of claims 1 and 6 as described above.  Connor further discloses wherein the chemical compounds layer is coupled to the ingredients layer by links, the links between the ingredients layer and the chemical compounds layer being determined based on information regarding chemical compounds included in ingredients, (page 15, para. 85 a data analysis component, wherein this component analyzes pictures of food taken by the imaging member to estimate the types and amounts of foods, ingredients, nutrients, and/or calories that are consumed by the person, and pages 19-20, para. 132, a device and system can sound an alarm or provide other real-time feedback to a person when the cumulative 
17.	Regarding claim 9, Connor discloses the system of claim 1 as described above.  Connor discloses wherein the links between the chemical compounds layer and the disease layer are determined using machine learning based on patient training data, (page 32, para. 247, data concerning food consumption can be analyzed to identify and track consumption of selected types and amounts of foods, ingredients, or nutrient consumed using one or more methods selected from the group consisting of: linear regression and/or multivariate linear regression, logistic regression and/or probit analysis, Fourier transformation and/or fast Fourier transform (FFT), linear discriminant analysis, non-linear programming, analysis of variance, chi-squared analysis, cluster analysis, energy balance tracking, factor analysis, principal components analysis, survival analysis, time series analysis, volumetric modeling, neural network and machine learning.).
Connor does not explicitly disclose a disease layer, however,  Halperin teaches a disease layer, (pages 30-31, para. 252, As opposed to using the genotype information to estimate disease risk, it is a common practice in clinical settings to use family history to estimate disease risk. Questions arise about the added value of using genotype information as compared to family history. In order to address these questions, scenario in which parental disease status information is known is simulated, and this information is used as a test for individual's risk for a disease.).

18.	Regarding claim 10, this claim is rejected for the same reasons as set forth above with regard to claim 1.  
19.	Regarding claim 11, Connor discloses the method of claim 10 as described above.  Connor further discloses further comprising tracking food consumed by the individual using a device ingested by the individual, the device configured to measure chemical compounds consumed by the individual, (page 15, para. 90, one or more of the following types of foods, ingredients, and/or nutrients can be classified as healthy or unhealthy and tracked by this device, system, and method.). 
20.	Regarding claim 12, Connor discloses the method of claim 10 as described above.  Connor further discloses further comprising tracking food consumed or to be consumed by the individual by obtaining an image of the foods and processing the image to determine what foods are present in the image and what chemical compounds are present in the foods, (page 15, para. 90, one or more of the following types of foods, ingredients, and/or nutrients can be classified as healthy or unhealthy and tracked by this device, system, and method.). 
21.	Regarding claim 13, Connor discloses the method of claim 10 as described above.  Connor further discloses wherein determining digital representations of chemical compounds included in foods consumed or to be consumed by the individual 
22.	Regarding claim 14, Connor discloses the method of claim 10 as described above.  Connor further discloses wherein determining the digital representations of chemical compounds based on known recipes for the foods includes determining ingredients commonly found in the foods based on the known recipes for the foods and determining chemical compounds corresponding to the ingredients, (page 15, para. 90, one or more of the following types of foods, ingredients, and/or nutrients can be classified as healthy or unhealthy and tracked by this device, system, and method. And page 15, para. 94, FIGS. 1 through 4 show an example of a device to monitor a person's food consumption comprising a smart watch (with a motion sensor) to detect eating events and a smart spoon (with a built-in chemical composition sensor)).  
23.	Regarding claim 15, Connor discloses the method of claim 10 as described above.  Connor does not explicitly disclose wherein filtering the digital representations of the chemical compounds based on genetic or metabolic information of the individual includes referencing information regarding how the chemical compounds are related to a human genome or metabalome for the individual. 
However, Halperin teaches wherein filtering the digital representations of the chemical compounds based on genetic or metabolic information of the individual includes referencing information regarding how the chemical compounds are related to a human genome or metabalome for the individual, (page 5, para. 40, Another data element is genotype information, such as the SNPs or nucleotide sequence of the individual's genome and page 9, para. 70 For example, an individual may have their response to a drug measured, and the information may be used to determine more effective treatments. Measurable information include, but are not limited to, metabolite levels, glucose levels, ion levels (for example, calcium, sodium, potassium, iron), vitamins, blood cell counts, body mass index (BMI), protein levels, transcript levels, heart rate, etc., can be determined by methods readily available and can be factored into an algorithm to combine with initial genomic profiles to determine a modified overall risk estimate score. The risk estimate score may be a GCI score.).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Connor with the teaching of Halperin. As suggested by Halperin, one would have been motivated to include this feature for assessing the association between an individual's genotype and at least one disease or condition by incorporating multiple genetic risk factors, environmental risk factors, (Halperin, Abstract), to modify the system of Connor with the teaching of Halperin. 
24.	Regarding claim 16, this claim is rejected for the same reasons as set forth above with regard to claims 1 and 10.  
25.	Regarding claim 17, Connor discloses the method of claim 16 as described above.  Connor further discloses further comprising suggesting or creating foods for the individual to consume based on the representations of certain chemical compounds affecting the disease for the individual, (page 30, para. 230, a device for measuring a person's consumption of at least one selected type of food, ingredient, or nutrient can provide feedback to the person that is selected from the group consisting of: advice concerning consumption of specific foods or suggested food alternatives (such as advice from a dietician, nutritionist, nurse, physician, health coach, other health care professional, virtual agent, or health plan); electronic verbal or written feedback (such as phone calls, electronic verbal messages, or electronic text messages); live communication from a health care professional; questions to the person that are directed toward better measurement or modification of food consumption; real-time advice concerning whether to eat specific foods and suggestions for alternatives if foods are not healthy; social feedback (such as encouragement or admonitions from friends and/or a social network); suggestions for meal planning and food consumption for an upcoming day; and suggestions for physical activity and caloric expenditure to achieve desired energy balance outcomes.).
Connor does not explicitly disclose a disease, however, Halperin teaches a disease, (pages 30-31, para. 252, As opposed to using the genotype information to estimate disease risk, it is a common practice in clinical settings to use family history to estimate disease risk. Questions arise about the added value of using genotype information as compared to family history. In order to address these questions, scenario in which parental disease status information is known is simulated, and this information is used as a test for individual's risk for a disease.).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Connor with the teaching of Halperin. As suggested by Halperin, one would have been motivated to include this feature for assessing the association between an individual's genotype and at least one disease or condition by incorporating multiple genetic risk factors, environmental risk factors, (Halperin, Abstract), to modify the system of Connor with the teaching of Halperin. 
26.	Regarding claims 18-22, these claims are rejected for the same reasons as set forth above with regard to claims 11-15.  

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624